12 Cal. Rptr. 3d 48 (2004)
87 P.3d 797
BARRETT
v.
ROSENTHAL.
No. S122953.
Supreme Court of California
April 14, 2004.
Christopher E. Grell, Law Offices of Christopher E. Grell, Oakland, CA, for Plaintiff and Appellant.
Mark Goldowitz, Law Office Mark Goldowitz, Berkeley, CA, Lisa Mija Sitkin, Roger R. Myers, Steinhart & Falconer LLP, San Francisco, CA, for Defendant and Respondent.
Petition for review granted.
In addition to the issues set forth in the petition for review, the court requests the parties to include briefing on the following questions: (1) What is the meaning of the term "user" under section 230 of the Communications Decency Act (47 U.S.C. section 230)? (2) For purposes of the issue presented by this case, does it matter whether a user engaged in active or passive conduct?
GEORGE, C.J., KENNARD, BAXTER, WERDEGAR, CHIN, BROWN and MORENO, JJ., concur.